PD-0045-15
                                                                  COURT OF CRIMINAL APPEALS
                                PD-0045-15                                         AUSTIN, TEXAS
                                                                 Transmitted 1/9/2015 2:54:55 PM
JANUARY 16, 2015                                                  Accepted 1/16/2015 2:59:19 PM
                                                                                    ABEL ACOSTA
                                NO. 04-11-00891-CR                                          CLERK



     JAMES GARZA,                      §        IN THE COURT OF
     Appellant

     vs.                               §        CRIMINAL APPEALS


     THE STATE OF TEXAS,               §        AUSTIN, TEXAS
     Appellee


                       A MOTION FOR EXTENSION OF
                        TIME TO FILE APPELLANT’S
                   PETITON FOR DISCRETIONARY REVIEW


     TO THE HONORABLE COURT OF CRIMINAL APPEALS:

           Now comes James Garza, Appellant in the instant cause, by and

     through his undersigned counsel, Edward F. Shaughnessy, and files this

     Appellant’s Motion for Extension of Time to File Appellant’s Petition for

     Discretionary Review. In support of the instant motion the Appellant would

     show unto this Court the following:

                                           A.

           The Appellant is appealing the judgment of the 290th District Court

     of Bexar County Texas wherein he was convicted, following a jury trial, of

     the offense of Capital Murder and sentenced to Life in confinement in the

     Texas Department of Criminal Justice, without the possibility of parole in
cause number 2009-CR-12648A. The Court of Appeals for the Fourth

District, San Antonio affirmed the appellant’s conviction and sentence on

October 24, 2012 in Smith v. State, (No. 04-11-00891-CR, October 24,

2014). On June 11, 2014 this Court reversed the judgment of the Court of

Appeals and remanded the matter for further proceedings. Garza v. State,

On December 23, 2014, the Court of Appeals reversed and remanded the

cause for an evidentiary hearing. Garza v. State, ___ S.W.3d___, (NO. 04-

11-00891-CR, Tex. App.-San Antonio, December 24, 2014) The appellant is

seeking leave of this Court for an extension of time of thirty days in which to

file the instant petition seeking review of the latest opinion from the Fourth

Court of Appeals.

                                      B.

      The undersigned has been appointed by the trial Court to file a

petition in the instant matter.

                                       C.

        The appellant anticipates asserting a single ground for review in the

instant matter and the undersigned has reviewed the record and the opinion

of the lower court.
                                         D.

      The undersigned has recently filed briefs in the following matters:

Stephan Kirk Gay v. The State of Texas, Cause No. 04-14-00070-CR and

Israel Ytuarte Rodriguez v. The State of Texas, Cause No. PD-0278-14.

                                         E.

      The undersigned has also recently filed a brief on behalf of the

appellant in the case of Dustin Wilmer v. The State of Texas, Cause No. 07-

14-00266-CR.

                                        F.

      The undersigned is seeking this extension of time to file, not for

purposes of delaying the finality of the conviction, but rather to provide

effective assistance of counsel to the appellant, which will be denied it the

instant petition is not filed on his behalf. An extension of time to file the

petition is crucial to assure that appellant’s rights are protected in that

regard.
                          PRAYER FOR RELIEF

      Wherefore premises considered, the Appellant would request a thirty

(30) day extension of time file the petition in the instant case until February

23, 2015.



                                       Respectfully submitted,

                                       /S/ Edward F. Shaughnessy
                                       Edward F. Shaughnessy, III
                                       Attorney for the Appellant
                                       206 East Locust Street
                                       San Antonio, Texas 78212
                                       SBN: 18134500
                                       Phone: (210) 212-6700
                                       Fax: (210) 212-2178
                                       Shaughnessy727@gmail.com
                     CERTIFICATE OF SERVICE

      I, Edward F. Shaughnessy, hereby certify that a copy of the instant
motion was served upon Jay Brandon, attorney for the appellee by mailing
the motion to 101 W. Nueva, Suite 525 on this the_9_day of January, 2015.


/S/ Edward F. Shaughnessy
Edward F. Shaughnessy, III
Attorney for the Appellant